Exhibit 99.1 P R E S SR E L E A S E Autoliv Expands Active Safety Capability (Stockholm, July29, 2008) Autoliv Inc. (NYSE: ALV), the worldwide leader in automotive safety, has agreed to acquire the automotive radar sensors business of Tyco Electronics Ltd. (NYSE: TEL) for US$42 million. Considered one of the market-leading suppliers of automotive radar sensors in the world, the business that Autoliv intends to acquire, is a “carve-out” of the Radio Frequency and Subsystems business unit within Tyco Electronics. This part of the business unit designs and manufactures active radar proximity and attribute sensor systems used in vehicle driver assist and safety applications for the global automotive market and is the development partner of Daimler for automotive radar sensor technology.
